oo

Case 4:19-cv-07638-HSG Document 52 Filed 03/17/21 Page 1of1

Curtis Thornton
5292 Carpinteria Ave

Carpinteria, CA 93309
805-222-6009
UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA

 

 

CURTIS THORNTON JR,

Plaintiff,
VS.

CHEN FENG, DALY CITY, SAN
MATEO COUNTY, COUNTY
AND CITY OF SAN FRANCISCO,
GATE GOURMET, HNA GROUP,
IAN MADDISON, PAUL
MENDIARA, JONATHAN
PREMENKO, STEPHEN
WAGSTAFFE, FBI SAN
FRANCISCO, JOHN AND JANE
DOE,

Defendants

 

 

Case No. 4:19-cv-0738-HSG

Amended MOTION TO DISQUALIFY
GILLIAM HAYWOOD JR

 

Hearing
Date: May 6th, 2021
Time: 2:00pm

 

 

 

Comes Now Plaintiff (Curtis Thornton Jr) who hereby brings a Motion to Disqualify

Haywood Gilliam Jr, pursuant to the May 31st, 1870, Act to enforce the Right of Citizens of the
United States to vote in the several States of this Union and for other Purposes, 18 U.S. Code §
2383 (Insurrection and Rebellion), the April 15th, 1861, Presidential Proclamation declaring
insurrection and rebellion against US law, 18 USC 1590 (Trafficking in Forced Labor), the Sth,
6th and 14th Amendment of the United States Constitution. This motion is based on the
arguments presented in the Memorandum in Support of Plaintiff's Motion to Disqualify Haywood

_ Gilliam Jr, all exhibits attached, and oral arguments.

Dated this 17t arch, 2021

 

/ / Cukis Thornton
292 Carpinteria Ave |
HC ||
Carpinteria, CA 93309|
805-222-6009

Motion to Disqualify Haywood Gilliam Jr
